Citation Nr: 0509936	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from October 1974 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

By way of procedural background, the Board notes that the RO 
denied the veteran's original claim in a September 1976 
rating decision, which was upheld by the Board in a May 1977 
decision.  Thereafter, in April 1984 and June 1987 decisions, 
the Board declined to find that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for a right eye disorder.  The veteran continued 
to file attempts to reopen his claim, and reopening was again 
denied by the RO in unappealed rating decisions in December 
1994, November 1997, and October 2000.  

In a November 2003 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a right eye disorder.  At 
that time, the Board remanded the veteran's claim to the RO 
for further evidentiary and procedural development. 


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
right eye disorder, including amblyopia, was incurred or 
aggravated by the veteran's period of active military 
service. 



CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a report of medical history completed in September 1974 
when the veteran was examined for entry into service, he 
checked "no" as to having eye trouble.  When he was 
examined for entry into service in September 1974, the 
veteran's uncorrected distant vision in his right eye was 
20/100 and, in his left eye, it was 20/20.  He was found 
qualified for active service.  Clinical entries dated in 
March 1975 describe impaired right eye vision, amblyopia, 
idiopathic pain, of long duration that was intermittent, and 
that the veteran wore glasses.  An apparently subsequent 
undated clinical entry reflects no improvement in the 
veteran's vision.  The veteran was seen in April 1975, and 
continued right eye pain was noted.  

On a report of medical history completed in September 1975, 
the veteran checked "no" to having eye trouble, and when 
examined at that time his uncorrected visual acuity in his 
right eye was 20/200 and in his left eye it was 20/20, 
correctable to 20/20, bilaterally.  Diagnoses were amblyopia 
and hyperopia.  On an October 1975 report of medical history 
completed when the veteran was examined for separation from 
service, the veteran checked "yes" as to having eye 
trouble.  When he was examined at that time, there were no 
eye abnormalities reported, and his visual acuity was 20/200 
in the right eye and 20/20 in the left eye, correctable to 
20/20, bilaterally.

Post-service, a November 1975 record from Dr. C.S, 
evidentially an optometrist, indicates that the veteran's 
right eye vision was 20/200 and his left eye vision was 
20/30.

VA and non-VA medical records indicate that a private 
physician saw the veteran in January 1976.  The veteran 
reported losing his right eye vision since November 1974, and 
he was referred to VA for further treatment.  A January 1976 
record from Dr. C.S. indicates that the veteran had a history 
of allergic conjunctivitis.  The veteran's right eye vision 
was 20/400, and he complained of right eye pain.

Thereafter, VA repeatedly saw the veteran for eye problems 
from January to April 1976.  When seen initially seen in 
January 1976, it was noted that he had been losing his right 
eye vision since November 1974.  When seen in the VA 
outpatient clinic at the end of January 1976, his right eye 
uncorrected distant vision was 20/400, and he was noted to 
have a history of amblyopia and pain in his right eye.  
Pertinent diagnoses included amblyopia and anisometropia.  In 
March 1976, the veteran was treated for allergic 
conjunctivitis.  A May 1976 VA outpatient record reflects 
complaints of back pain but is not referable to an eye 
disorder.

The veteran underwent VA examination in June 1976, at which 
time uncorrected visual acuity was 20/100 in the right eye, 
corrected/pinhole vision was 20/400, and left eye visual 
acuity was 20/20, corrected to 20/25.  Exotropia with 
amblyopia on the right, anisometropia, and allergic 
conjunctivitis were diagnosed.

An August 1976 VA medical record includes diagnoses of 
allergic conjunctivitis, extropia with amblyopia on the 
right, and anisometropia.

A November 1977 VA outpatient record reflects that the 
veteran was seen for complaints of blurred right eye vision, 
and he told the examiner that the previous summer another VA 
facility prescribed eye drops.  The veteran thought the 
previous VA examiners had said he had an allergy.  Physical 
examination findings were normal.  An eye clinic appointment 
was recommended, and it was noted that the veteran should 
probably undergo tonometry examination.  The diagnosis was a 
probable allergy, and medication was prescribed. 

In a December 1977 examination report and in a signed 
statement, J.W.A., M.D., noted lost of right eye visual 
acuity, with distant vision 20/200 in the right eye and 20/20 
in the left eye.  The medical record indicates that the 
veteran told Dr. A. that he was hit in the right eye with a 
tree limb at Fort Hood, Texas, in 1973 and was treated for an 
eye injury for about three months, with some loss of vision 
at that time.  The veteran said he had continued to lose 
vision since his discharge from service in 1975 and had been 
treated at the VA outpatient clinic for an eye condition 
since that time.  Upon examination, impaired right eye vision 
was noted, and the veteran was advised to continue the care 
of an ophthalmologist.

A July 1984 VA examination report indicates that the veteran 
gave a history of decreased visual acuity and said his right 
eye was never as good as his left, but appeared to have 
worsened over the years.  The veteran was unaware of any 
diagnosis that described the decreased visual acuity, and his 
medical records were unavailable to the VA examiner.  There 
was no history of severe injury in either eye, and no history 
of glaucoma or diabetes.  Best corrected visual acuity in the 
right eye was less than J14, and in the left eye was J1.  
Upon further examination, the clinical impression was 
xothrophia of the right eye with amblyopia.

In an October 1984 signed statement, a private optometrist 
indicated that the veteran's right eye vision was +200 and 
left eye vision was +025.  The diagnosis was hyperope.

A private optometrist indicated in a November 1984 signed 
statement that he had examined the veteran for visually 
related problems that corrected reasonably well with glasses.  
Best-corrected visual acuity in the right eye was 20/200, due 
to amblyopia, and in the left eye vision was 20/20.

A July 1985 written statement indicates that the veteran was 
seen by a private physician at that time and diagnosed with 
chronic low back pain and strabismus.

The veteran underwent VA examination in February 1988.  
According to the examination report the veteran described 
having decreased visual acuity in the right eye since 1975.  
The veteran provided the examiner with health records from 
Fort Hood, Texas.  It was noted that visual acuity in the 
right eye in 1975 was 20/200 and visual acuity in the left 
eye was 20/20.  Amblyopia was diagnosed on the 1975 
examination sheet.  Current visual acuity with correction in 
the right eye was 20/200 and in the left eye was 20/20.  The 
veteran's right eye could not be improved with refraction.  
Upon clinical examination, the impression was decreased 
visual acuity with correction in the right eye 20/200.  The 
VA examiner concurred with the March 1975 record that 
diagnosed amblyopia in the right eye, due to the normal 
ocular examination, with decreased visual acuity down to 
20/200.  There was normal visual acuity in the left eye, 
20/20.   

A February 1990 VA discharge summary indicates that the 
veteran was hospitalized for treatment of a hiatal hernia.  
When examined at admission, near blindness in the right eye 
was noted.

The veteran underwent VA ophthalmology examination in 
November 1990.  According to the examination report, he 
complained of near visual blurring, and said he had never 
seen well out of his right eye since he was born.  
Examination findings revealed a normal external exam.  
Refraction in the right eye revealed +1.25 refraction with 
hand motion vision.  Left eye was planorefraction with 20/20 
vision; +1.50 add was required for near vision.  Upon further 
clinical examination, the impression was amblyopia in the 
right eye and presbyopia in the left eye.  The VA examiner 
commented that the veteran was apparently amblyopic in the 
right eye, and had been for his whole life.  It was noted 
that the veteran did not recall ever seeing well with his 
right eye.  There was no objective evidence of any problem 
with the eye found on examination.  The examiner noted that 
the veteran required near visual assistance due to his age, 
considered normal for his age.  Glasses were recommended.

In a May 1991 rating decision, the RO granted the veteran's 
claim for a permanent and total rating for non-service-
connected disability pension purposes.

According to an August 1991 written statement from a VA 
educational psychologist, the veteran's employability was 
limited by chronic back pain and visual limitations.

A September 1991 private visual analysis record, performed by 
Dr. E., an optometrist (according to the veteran's March 2002 
written statement) indicates that right eye habitual vision 
was 20/400 and left eye habitual vision was 20/20.  

According to a private medical record, D.D.G., M.D., treated 
the veteran in October 1997 for complaints of redness and 
itching discomfort, diagnosed as allergic conjunctivitis.

In an undated letter signed by a medical records supervisor, 
it was noted that Dr. G. had treated the veteran in December 
1997 for allergic conjunctivitis, for which medication was 
prescribed. 

In a January 1998 written statement, A.A.H., M.D., said he 
examined the veteran for follow-up treatment for a right eye 
problem and originally treated the veteran in December 1997.  
It was noted that the veteran responded well to ophthalmic 
eye drops.  Dr. H. said the veteran related a long history of 
problems with his eyes, and had records from VA showing 
allergic conjunctivitis in 1975 and 1976.

In August 1998, the veteran submitted several pages from a 
report he indicated was prepared in February 1991 by Dr. 
D.E.C., in conjunction with a claim for Social Security 
Administration and Supplemental Disability benefits.  The 
first page indicates that the veteran said he completed the 
twelfth grade, was unable to read or write well and once wore 
glasses, but was hardly able to currently see.

In a March 2001 written statement, Dr .H. said he examined 
the veteran for complaints of itchy and watery eyes, 
sneezing, and coughing, for which he had been seen before.  
Dr. H. noted the veteran's long history of similar problems 
and VA records showing allergic conjunctivitis/hay fever in 
1975 and 1976.  In a May 2001 written statement, Dr. H. said 
that he examined the veteran again, and that the veteran 
continued to experience problems with allergic 
conjunctivitis.  Dr. H. said the veteran's history was ("and 
records confirm") that he was seen during service in March 
and April 1975 for his eyes, after discharge in January 1976 
by an ophthalmologist, and then by VA from January to June 
1976.  Dr. H. said that the veteran's "allergic 
conjunctivitis was made worse by military service." In a 
June 2001 written statement, Dr. H. said that the veteran 
reported that his condition worsened during military service 
and presented corroborative new evidence in the form of a 
medical record, dated in September 1975, that noted vision 
impairment.

In an April 2004 statement, Dr. H. indicated that the veteran 
was examined for problems with itchy, watery eyes, sneezing, 
and cough, for which he had been previously seen.  Dr. H. 
said that the veteran has "a long history of similary 
problems" and had "records from VA showing allergic 
conjunctivitis/hay fever 1975 and 1976".

The veteran underwent VA ophthalmologic examination in 
September 2004.  According to the examination report, the VA 
ophthalmologist reviewed the veteran's medical records.  It 
was noted that the veteran had a history of poor vision in 
the right eye for as long as he could recall.  The veteran 
said he believed his vision had worsened in service.  The VA 
examiner noted that the veteran's medical records reflect 
that the veteran was repeatedly examined and found to have 
amblyopic in the right eye.  Also noted were his chronic 
complaints of allergic conjunctivitis.  The veteran indicated 
that he currently used antihistamine eye drops for 
symptomatic relief.  It was noted that a 2001 statement from 
Dr. H. indicated that the physician believed the veteran's 
allergic conjunctivitis was made worse in service.  The 
veteran's chief complaint to the VA examiner was frequent 
right eye irritation and discharge, with only temporary 
relief from antihistamine eye drops.  The veteran had no 
other history of eye disease or injury, or treatment for any 
other eye condition.

Examination findings revealed refraction in the right eye of 
+1.25, with best-corrected and uncorrected vision of finger 
count at 3 feet.  Refraction in the left eye was plano with 
vision of 20/20; near vision without correction was 20/100 
and with correction was 20/20.  The veteran's corneae were 
clear, his anterior chambers were deep and clear, and the 
lenses were clear.  The eyelids showed moderate blepharitis 
signs along the eyelid margins, bilaterally.  Applanation 
tension was 22 in both eyes.  The extraocular muscles showed 
full gaze.  There was a 15 prism diopter right exotropia 
present.  Fundus examination showed 0.4 cup-to-disk ratio 
with pink/sharp margins.  The maculae, vessels, and periphery 
appeared within normal limits.  Visual fields were grossly 
full to finger count confrontation testing in both eyes.  
Conjunctiva showed trace to 1+ papillary conjunctivitis signs 
of both tarsal conjunctivas.  The clinical impression was 
amblyopia, with legal blindness in the right eye; right 
exotropia; blepharitis, and mild allergic conjunctivitis in 
both eyes.

According to the VA examiner, a review of the veteran's 
medical records and current clinical examination findings 
revealed the veteran had apparent amblyopia of the right eye 
and had never seen well out of that eye, which was a well-
established fact gleaned from the record review and was also 
consistent with the current examination.  It was noted that 
the veteran had a history of complaints of right eye 
irritation for many years.  The veteran also had signs of 
allergic conjunctivitis at the examination, but they were not 
very prominent and would be classified as mild upon objective 
examination.  The veteran also appeared to have blepharitis 
to a moderate degree along the eyelid margins of both eyes, 
which the VA examiner opined was a probable exacerbating 
condition for the veteran's complaints and was very likely 
present in the past and may have been overlooked.  The VA 
examiner said this was a very common problem and was easily 
missed if not specifically looked for, and cannot be 
diagnosed generally by physicians other than ophthalmologists 
because they lack the necessary equipment.  In the VA medical 
specialist's opinion, the veteran's "amblyopia [was] a 
congenital/development condition not made worse by [the 
veteran's] time in the service beyond natural progression" 
and was not a condition caused by an injury.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2001 and April 2004, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed February 2002 statement of 
the case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the January 2005 SSOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in active 
military service.  Service connection may also be granted for 
aggravation of a pre-existing disability.  See 38 C.F.R. 
§ 3.306.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the 
interpretation, by VA and the Court, of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary, 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2003).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

The veteran has contended that service connection should be 
granted for a right eye disorder.  He has presented 
conflicting medical histories regarding his right eye vision 
loss and variously attributed loss of visual acuity to a 
right eye injury in service (in December 1977 when privately 
examined), to some unexplained occurrence in 1975 (at the 
February 1988 VA examination), and to a life-long experience 
with defective vision (at the 1990 and 2004 V examinations).

There are no pre-service medical records that describe 
treatment for poor visual acuity.  However, the evidence in 
this case clearly and unmistakably establishes that, when he 
was examined for entry into service in September 1974, the 
veteran's uncorrected right eye visual acuity was 20/100, and 
that, when examined for discharge, his right eye visual 
acuity was 20/200.  A visual defect was not noted at that 
time.  The SMRs reported diagnoses of amblyopia in the right 
eye.  Based upon a review of all the objective medical 
evidence of record, the presence of the visual defect is 
unmistakable, and the presumption of soundness at entry has 
been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Moreover, as discussed below, there was no permanent 
aggravation of the claimed condition during service. 

As noted above, the pertinent regulations provide that, in 
order to establish service connection by way of aggravation, 
it must first be shown that there was a permanent increase in 
severity of the condition during service.

However, here the service medical records reflect that the 
veteran's lack of right eye visual acuity was attributed to 
amblyopia.  Amblyopia is a congenital or development disorder 
that is not generally eligible for disability compensation.  
See 38 C.F.R. § 3.303(c).  Of great significance is the fact 
that there is no medical evidence that this condition ever 
worsened in service, nor is there any medical evidence to 
show that the veteran's right eye amblyopia was subject to a 
superimposed disease or injury during service.  In fact, in 
September 2004, a VA ophthalmologist, who examined the 
veteran and reviewed his medical records and the private 
physician's statements, stated the opinion that the veteran 
had amblyopia of the right eye and never did see well out of 
that eye.  In the opinion of the VA ophthalmologist, the 
veteran's amblyopia is a congenital/development abnormality 
which was not made worse by military service beyond its 
natural progression, and was not caused by an injury.   


In support of his claim, the veteran would point to Dr. H.'s 
written statements to the effect that medical records confirm 
that the veteran's eye problems and conjunctivitis worsened 
in service.  Nevertheless, while the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess all the medical evidence, 
and is not compelled to accept any one physician's opinion.  
See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Although 
upon an initial review Dr. H.'s statements appear to support 
the appellant's claim, a close reading shows that they do 
not.  His opinion is both equivocal and speculative and, at 
most, does little more than propose that it is possible that 
the veteran sustained right visual loss in service that led 
to his current right eye amblyopia and conjunctivitis in both 
eyes.  Dr. H does not establish or explain the sequence of 
medical causation using the facts applicable in the veteran's 
case.  Such speculation is not legally sufficient to 
establish service connection, particularly when there is no 
positive evidence to support either incurrence or continuity 
of an eye disability during service. See Stegman v. 
Derwinski, 3 Vet. App. 228,?? 230; Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Notably, and as detailed above, although Dr. H. states that 
the veteran's conjunctivitis was made worse by service, there 
simply was no evidence of this disorder when the veteran was 
examined for entry into service.  In addition, the service 
medical records do not reflect treatment for conjunctivitis, 
and there was no mention of conjunctivitis when the veteran 
was examined for separation from service.  In fact, the first 
medical evidence of any treatment for conjunctivitis was in 
March 1976, nearly five months after the veteran was 
discharged from service.  

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted sufficient medical opinion 
evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has a right eye disorder related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
right eye disorder must be denied.


ORDER

Service connection for a right eye disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


